s




         Fourth Court of Appeals
               San Antonio, Texas
                   November 19, 2014

                   No. 04-14-00452-CV

             Mark HART and Angelica Hart,
                     Appellant

                            v.

   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                 Appellee

From the 288th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04333
      Honorable Martha B. Tanner, Judge Presiding

                   No. 04-14-00568-CV

       Julian CALDERAS, Jr. and Erica Calderas,
                    Appellants

                            v.

      FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                   Appellee

From the 224th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04330
      Honorable Martha B. Tanner, Judge Presiding

                   No. 04-14-00597-CV

          Thomas H. VEITCH and Anne Veitch,
                      Appellants

                    v.
   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                Appellee

From the 438th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04337
                       Honorable Martha B. Tanner, Judge Presiding

                                     ORDER
    Appellants' first unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to December 1, 2014.

      It is so ORDERED on November 19, 2014.


                                                       PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court